Citation Nr: 9928125	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  93-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
fibrocystic breast disease (FCBD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from January 1991 to June 
1992.  

This comes before the Board of Veterans' Appeals (Board) on 
appeal from the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating decision dated 
in November 1992, the RO denied entitlement to service 
connection for costochronditis, a psychiatric disorder and 
bilateral hearing loss.  In that rating decision the RO 
established service connection and assigned zero percent 
evaluations for bilateral patellofemoral syndrome and 
bilateral fibrocystic breast disease.  By rating decision 
dated in March 1993, the RO denied entitlement to service 
connection for urinary stress incontinence, residual to a 
cystocele.  The veteran perfected an appeal with respect to 
the denials of service connection and the disability 
evaluations assigned as set out above.

In January 1996, the Board remanded all of the above issues 
to the RO for further development.  In June 1997, the RO 
established service connection and assigned a 10 percent 
evaluation for urinary stress incontinence/residual of a 
cystocele, effective June 9, 1992.  That rating decision 
represented a full grant of the benefit sought, i.e., service 
connection.  The veteran did not express disagreement with 
the "down-stream" issues of the disability evaluation or 
effective date assigned to the RO's grant of service 
connection for urinary stress incontinence, residual of a 
cystocele, and such matters are not before the Board.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997); Barrera v. 
Gober, 95-7045 (Fed. Cir., August 8, 1997); see also Holland 
v. Gober, No. 94-1046 (U.S. Vet. App., October 8, 1997) 
(per curiam).  

In a June 1998 decision, the Board denied service connection 
for costochronditis, a psychiatric disorder, bilateral 
hearing loss and a higher rating for bilateral patellofemoral 
syndrome.  The issue of a compensable evaluation for 
bilateral fibrocystic breast disease was remanded.  The RO 
completed the appropriate action, and the case is again 
before the Board.  Thus, the issue remaining before the Board 
is as identified on the title page of this decision.

The veteran moved to South Carolina, and the Columbia, South 
Carolina RO currently has jurisdiction of the claim.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the issue 
of entitlement to a compensable evaluation for FCBD has been 
obtained

2.  FCBD with symptoms of breast tenderness does not result 
in any impairment of function; no significant alteration of 
the size or form of the breast resulted from cyst aspiration.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
fibrocystic breast disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.116, 
Diagnostic Codes 7626, 7628 (1995); 38 C.F.R. § 4.116, 
Diagnostic Codes 7626, 7628 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was treated in 1991 for complaints of a painful 
breast mass, left.  Fibrocystic breast disease (FCBD) was 
diagnosed.  

When the veteran was afforded a VA examination in July 1992, 
she reported that her breasts were tender to touch.  When the 
veteran was treated at a VA facility in August 1992, her 
medical problems were noted to include "fibrosis of the 
breasts."  In September 1992, the veteran complained of a 
10-month history of intermittent bilateral nipple discharge.  
She noticed a tender lump that was visible on the right 
breast.  On physical examination, there was no retraction, 
dimpling, edema, or rash.  A visible and palpable nodule of 
the right breast, which was lightly tender, was noted.  There 
was a smaller, less superficial nontender nodule of the right 
breast.  There were no nodules of the left breast.  The 
pertinent assessment was breast lump, nipple discharge.  

About 6 days later, in September 1992, VA treatment records 
show that the veteran was treated for complaints of bilateral 
nipple discharge and breast tenderness of 1.5 years' 
duration.  Breast examination confirmed a 1 centimeter firm 
nodule which was a mobile, nonfixed mass.  There was a 
thickening tenderness on the right lateral aspect of the same 
breast.  A node of less than 1 centimeter was felt in the 
right axillary area.  The nipple discharge was cultured for 
laboratory studies.  

VA outpatient treatment records of October 1992 show that the 
veteran was seen for a lump of the right breast.  Neoplasia 
was to be ruled out via cyst aspiration.  One week status 
post needle aspiration of the right breast, pathological 
studies were consistent with a benign cyst; no atypical cells 
were seen.  Testing was negative for malignancy.  The 
assessment was benign cyst.  Subsequently, the veteran was 
afforded a VA examination.  She complained of nipple 
discharge for 1.5 years and a lump of the right breast.  
Objective findings included fibrous changes of the right 
breast.  Prolactin level was normal.  The pertinent diagnosis 
was FCBD.  

A rating decision of November 1992 granted service connection 
for FCBD at a noncompensable rate.

On VA examination of January 1993, the veteran's history 
regarding FCBD was noted.  She reported minimal discharge 
that was expressible from either nipple.  Physical 
examination showed no large cystic masses.  There was some 
nodular tissue, especially along the inferior aspect of the 
right breast.  The pertinent impression was FCBD.  The 
examiner noted that the veteran currently had no symptoms 
relating to her breasts with the exception of expressible 
discharge from her left nipple.  

VA outpatient treatment records of June 1993 show that the 
veteran had a prior medical history that included breast lump 
with galactorrhea; biopsy was negative for malignancy.  The 
veteran called the VA medical center in November 1993 
regarding a lump in the right breast.  The veteran underwent 
a breast examination in February 1994.  The veteran noted a 
tender right breast lump which seemed to come and go.  
Physical examination disclosed no breast masses.  There was 
slight dense tissue in the upper quadrant.  The pertinent 
assessment was history of fibrocystic breast disease.  In 
June 1994, the veteran reported improvement.  Physical 
examination revealed normal breasts.     

During VA examination of February 1997, there were no breast 
abnormalities except for minimal fibrocystic changes.  

The veteran was afforded a VA gynecological examination in 
May 1999.  She complained of bilateral breast tenderness.  
Physical examination revealed fine nodularity bilaterally 
with no dominant mass and no discharge was expressed from the 
nipples.  The impression was fibrocystic breast condition, 
chronic.  

Legal Criteria

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board notes that in 
the instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

During the pendency of the veteran's appeal, the VA Schedule, 
with regard to gynecological and breast disorders (38 C.F.R. 
§ 4.116), was revised effective May 22, 1995.  The revised 
Schedule includes the addition of 38 C.F.R. § 4.116, 
Diagnostic Code 7628, which provides that benign neoplasms of 
the gynecological system or breast are rated according to the 
resulting impairment in function of the urinary or 
gynecological systems, or skin.  

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308, 311 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial process 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

FCBD was rated by analogy under Diagnostic Code 7626 by the 
RO.  Under that DC, after May 22, 1995, a noncompensable 
rating was assigned following wide local excision of one or 
both breasts without significant alteration of size or form.  
A 30 percent rating was assigned following a simple 
mastectomy or wide local excision with significant alteration 
of size or form involving one breast; if both breasts were 
involved, a 50 percent rating was assigned.  38 C.F.R. 
§ 4.116.  Wide local excision (including partial mastectomy, 
lumpectomy, tylectomy, segmentectomy, and quadrantectomy) 
means removal of a portion of the breast tissue.  Simple (or 
total) mastectomy means removal of all of the breast tissue, 
nipple, and a small portion of the overlying skin, but lymph 
nodes and muscles are left intact.  Id., Notes 3 and 4.    

Prior to May 22, 1995, a 30 percent rating was assigned when 
one mammary gland was removed but there was no removal of the 
axillary gland.  38 C.F.R. § 4.116, DC 7626.  In every 
instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1995).  

FCBD is not listed in the Schedule for Rating Disabilities.  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20 (1998). 

Analysis

The veteran's bilateral fibrocystic breast disease is most 
appropriately rated under the diagnostic code, 38 C.F.R. 
§ 4.116, Diagnostic Code 7628.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 413-4 (1995).  That code allows the VA to consider 
any impairment resulting from the disorder.  

A review of the medical evidence shows that the veteran has 
been treated for tenderness of her breasts.  Additionally, in 
1992 and 1993, she also had expressible discharge.  By 1997, 
the fibrocystic changes were described as minimal; in May 
1999, there continued to be bilateral breast tenderness with 
fine nodularity.  Despite these symptoms, the medical 
examiners did not document any impairment of function, a 
requisite for disability compensation under DC 7628.  That 
is, the examiners did not note any resulting disability from 
the tenderness or other breast symptoms.   

The Board also notes that the veteran had a cyst aspiration 
in 1992, which ruled out malignancy.  Thus, the DCs for 
malignant neoplasms are not for application.  38 C.F.R. 
§ 4.116, DC 7627.  Additionally, under DC 7626, a 
noncompensable rating would be assignable because the 
aspiration did not result in significant alteration of the 
size or form of the breast.  Based on the medical data in 
conjunction with the rating criteria, a higher evaluation is 
not warranted.  

Other matter

The Board notes that in certain situations, the "staged 
rating" principles articulated in Fenderson v. West, 12 Vet. 
App. 119 (1999) may apply.  The RO has not yet had the 
opportunity to review this case in association with that 
concept.  However, since a noncompensable evaluation is in 
order since the grant of service connection for FCBD, the 
Board does not find that there is any due process violation.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  That is, the 
veteran has been aware, through the statement of the case and 
supplemental statement of the case, of what evidence is 
necessary so that a compensable rating may be warranted.  In 
providing her with the opportunity to present evidence and 
argument, she is not prejudiced by this action.  Id.  



ORDER

A compensable evaluation for bilateral fibrocystic breast 
disease is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

